JONES P. J.,
dissenting:
It is apparent that appellant's claim that he was denied effective assistance of counsel relates to original counsel appointed to represent him following his arrest. Appellant claims that attorneys Bryan G. Grevey and Frank Schiavone "failed to investigate the facts" and "induced defendant to plead guilty without knowing the facts." New counsel was *455appointed in the trial court when appellant sought to withdraw his guilty plea. Such newly appointed counsel, Patricia Oney and Daniel Hurr, were unsuccessful in their efforts to withdraw the guilty plea. The evidence disclosed that appellant was a college graduate and within a few weeks of obtaining his master's degree at Miami University when he pleaded guilty to two counts of aggravated burglary. We held at his first appeal that the transcript of the hearing on his motion to withdraw his plea revealed that his guilty plea was prompted by his desire to avoid going to prison as a sex offender. The information to which appellant pleaded guilty did not contain a specification under R.C. 2941.142 as to appellant's prior convictions for rape, kidnapping, and burglary. Appellant clearly benefited by virtue of the plea bargain reached by his initial counsel. Appellant's new counsel were in no way enjoined from asserting the ineffectiveness of initial counsel, when attempting to set the guilty plea aside, or no direct appeal. Res judicata therefore applies. State v. Cole (1982), 2 Ohio St. 3d 112. Furthermore, I would hold, as did the court in Cole, supra, that the claimed evidence dehors the record submitted by appellant in his petition for post-conviction relief is so specious that it can hardly be said to establish or support an issue or claim that could not have been raised upon direct appeal.
This case began with appellant's arrest on May 6, 1986, following a reign of terror on the campus of Miami University. Aware of his guilt, appellant chose to enter guilty pleas by way of information prior to any indictment.
He thereby successfully avoided being sentenced as a sex offender, and also avoided a harsher sentenced would have been probable because of his conviction for prior aggravated felonies. His victims in this case may now have left the campus area and be unavailable for trial testimony. As the Ohio Supreme Court stated in State v. Milanovich (1975), 42 Ohio St. 2d 46, at 51:
"It may be useful to note that cases of post-conviction relief pose difficult problems for courts, petitioners, defense counsel and prosecuting attorneys alike. Cases long considered to be fully adjudicated are reopened, although memories may be dim and proof difficult. The courts justifiably fear frivolous and interminable appeals from prisoners who have their freedom to gain and comparatively little to lose."
The alleged substantive evidence outside the record is totally insufficient to negate appellant's guilty plea, and it would be unconscionable to permit the case to be reopened. I would affirm the trial court.